This is an appeal from a judgment of conviction rendered in the county court of Oklahoma county on the 6th day of March, 1922, wherein A.L. Ivey was convicted of the offense of illegal possession of intoxicating liquors, and sentenced to pay a fine of $250, and to be imprisoned in the county jail for a period of 90 days. Petition in error and case-made were filed in this court on the 3rd day of July, 1922. The plaintiff in error has interposed a motion to dismiss his appeal. The appeal is therefore accordingly dismissed, and the cause remanded to the trial court. Mandate forthwith.